Grant, C. J.
(after stating the facts). Practically, this is an application to redeem from a tax sale nearly six years after the sale was made and five years after the time for redemption had expired. The statute of 1889, governing this case, makes no exception in the case of those under disability, such as coverture, infancy, insanity, and incompetency. It is insisted on behalf of petitioner “that the property of an incompetent person or an infant cannot be taken without the appointment of a guardian ad litem or some person to act for him.” This is not the rule in tax proceedings, unless the fact that the law now provides for proceedings in chancery, and decree and sale thereunder, has changed it, and made such proceedings subject to the same rules and procedure as other suits, where jurisdiction of the person must be obtained, like those cited in the brief of petitioner. Proceedings to collect taxes are usually proceedings in rem. The fact that the statute authorizes these proceedings to be taken in a court of equity does not make them any the less proceed*317ings in rem. The property alone is described in the petition. Every one knows that his land is subject to taxation. Every one is presumed to know the law. If he fails to pay, he must be held to know that proceedings will be taken to enforce these taxes against his land, and not against him personally. If not paid, he knows that his property will be advertised and sold under a decree in chancery, without reference or further notice to the owner of the land, or to the person against whom it is or may be assessed. Courts cannot read into revenue laws extensions of time to redeem, exceptions, etc., not found in the law. When the law provides for the sale of all delinquent lands, it applies to the lands of those under disability as well as to others. The cases cited on behalf, of complainant are not tax cases. “The same strict rules apply to persons under disability as to others, unless the statutes otherwise provide.” 25 Am. & Eng. Enc. Law, 419. The law of 1893 does otherwise provide. Section 69, Act No. 206, Pub. Acts 1893. One feature of this section was construed by this court. Foegan v. Carpenter, 117 Mich. 89. Similar provision's are found in other States.
It was held by the United States Supreme Court that the right of redemption from tax sales, although it is to be regarded favorably, does not exist, except as permitted by statute. Keely v. Sanders, 99 U. S. 441, 445. The same rule was held in New York (Levy v. Newman, 130 N. Y. 11, 13); and also in Arkansas (Smith v. Macon, 20 Ark. 17); and in Iowa (McGee v. Bailey, 86 Iowa, 513). It is held in Metz v. Hipps, 96 Pa. St. 15:
“Limitations of remedies are purely statutory. While it may well be doubted whether the legislature could enact an immediate bar to any existing right, yet it is clearly settled that to prescribe the period within which any right may be enforced is within their power. They may or may not except disabilities, according to their pleasure. If they omit to say anything upon the subject, there is no .power in the courts to supply what may have been an accidental or unintentional omission.”
Cooley states the law as follows:
*318“But, while the statutes are to be favorably regarded, it is at the same time to be borne in mind that the right to redeem comes from the statute exclusively, and is to be. asserted only in the cases and under the circumstances which are there prescribed. The courts can grant no extension of the statutory time; they can make no exceptions from the general provisions of the statutes to meet the circumstances of hard cases; and if the statutes fail to provide for the cases of disability, like those of infancy, coverture, or absence from the country, the courts are without authority to do so.” Cooley, Tax’n (1st Ed.), 364.
No authority is cited to the contrary,
Decree affirmed.
The other Justices concurred.